Case 1:18-cv-10225-MLW Document 355-10 Filed 08/16/19 Page 1 of 3




            EXHIBIT 10
      Case 1:18-cv-10225-MLW Document 355-10 Filed 08/16/19 Page 2 of 3
                                                                                       and Removal Operations
                                                                         J.:. l l}urcemelll
                                                                         /3o ron Field Office
                                                                           .S. Ocpu•·tmcnt of Homeland Security
                                                                         1000 District Avenue
                                                                         Burlington, MA 01803


                                                                        U.S. Immigration
                                                                        and Customs
                                                                        Enforcement

C/o Franklin County House of Correction
160 Elm Street
Greenfield. MA 0 I 301
                               Decision to Continue Detention
This letter is to inform you that your custody status has been reviewed and it has been determined as
a matter of administrative discretion that you •vi ii not be released from the custody of U.S.
Im migration and Customs Enforcement (ICE) at this time. This deci sion has been made based on a
review of your file and/or your personal interview and consideration of any information you
submitted to ICE reviewing officials.

You are a citizen and national of St. Lucia who entered the United States on ovember 1, 2003,
 at JFK Internati onal Airpo11. ew York, Y as a V-2, child of a conditional lawful permanent
resident.

You are subject to a Final Order of Removal issued on December 12, 20 18.

Upon review of the facts of your case. includi ng yo ur criminal con ictions for interfering with an
officer/resisting arrest and failure to appear. l have determined that you would pose a safety risk to the
community if you were to be released from ICE custody.

Based upon the above in the exercise of administrative discretion, you wi ll remain in ICE custody
pending your removal from the United State . You are ad vised that yo u must demonstrate that you
are making reasonable efforts to comply with the order of removal and that you are cooperating with
ICE's efforts to remove you by taking whatever actions ICE requests to aff ct your removal. You are
also advised that any willful failure or refusal on your part to make timely application in good faith
for travel or other documents necessary for your departure, or any conspiracy or actions to prevent
your removal or obstruct the issuance of a travel document, may subject you to criminal prosecution
under 8 USC Section 1253(a).

If you have not been removed or released from custody by June 10, 2019 jurisdiction ofthe custody
decision in your case will be transferred to the Headquarters Removal and International Operations
Unit (HQ RIO) Potomac Center North, 500 I2th Street W, Washington DC 20536. HQ RIO will
make a final detennination regarding your custody.
.,..-
                        Case 1:18-cv-10225-MLW Document 355-10 Filed 08/16/19 Page 3 of 3
        l)ecision of Post Order Custody Review - Detain

        Page 2




                                                                       PROOF OF SERVICE


         (I)           Person~••         Service {Officer to complete both (a) and (b) below.)

                       (a)
                                           Name of ICE Officer                             Title
        certify that I s e r v e d - - - - - - - - - - - - - - - - - - - - - - - with a copy of
                                                Name of detainee
        this document at - - - - - - - - - - - - - - on               , at - - - - - - -
                                   Institution                   Dntc          Time

                      (b)            I certify that[ served the custodian _--!::L.:.                        :'1_ _ _ _ _ _ _ _ __
                                                                             _                      Name of Official
                                                  ______ ,at_~~~~~·~~~~~P~~~~~~~~~Y~f~k~~~~L~~~~-~~~--e-
                                                                                                       ____ ,on

                             ,+----
        --'~!!.:\l..!'~'l---L\
                           Date
                                 Title
                                                      with a copy of this document.
                                                                                      Institution



                                                                                 OR
        (2)           Sen• icc h)' ccr·tificd              m~til,   return receipt. (Attach copy of receipt)

                                         - - -- - - - - - - - - - ----------------'certify
                                                         Name of ICE Officer                                      Title
        that [ served                                                               and the custodian
                                                                                                            ----------~
                        Name of detainee                                                                        Name of Official
        with a copy of this document by ccrtilicd mail at                                                                 on _ _ ___,.;.
                                                                                    lnst itut ion                               Date


        Detainee         Signaturc:+x_,_·~k--=,r=..                              _ _ _ _ Date:          ~'(I/    l   CJ


        ( ) cc: Allorncy of Record or Designated Representative
        (X) cc: A-file
